Citation Nr: 0423572	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-22 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an original compensable disability rating for 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


REMAND

The veteran had active duty from September 1980 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  That decision granted the veteran's claim 
of entitlement to service connection for hearing loss in the 
left ear, but assigned a noncompensable disability rating.  
The rating decision also continued the denial of service 
connection for hearing loss in the right ear, however; the 
veteran did not perfect the issue of service connection for 
right ear hearing loss for appellate consideration and 
clarified during a March 2004 videoconference hearing that 
the only issue on appeal was the issue of a compensable 
rating for left ear hearing loss.

During the veteran's March 2004 hearing, the veteran alleged 
that his hearing loss has worsened since his last VA 
examination in October 2001.  He also alleges that his left 
ear hearing loss adversely impacts his ability to safely 
operate a motor vehicle.  His service representative asserts 
that VA's duty to assist in this case includes obtaining an 
examination and an opinion addressing the veteran's 
contentions.  The Board agrees.  38 U.S.C.A. § 5103A(d) (West 
2002).

Because the veteran's occupation is truck driver, he alleges 
that his disability should be evaluated on extraschedular 
bases under the provisions of 38 C.F.R. § 3.321(a) (2003).  
Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extra-schedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran has reported 
specific ways in which his disability interferes with 
employment; however, these reported difficulties in hearing 
ability have not been evaluated by an audiologist.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the following development:

1.  The veteran should be afforded a VA 
audiological examination to determine the 
current status of the veteran's hearing 
loss.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to opine as to the degree of 
impairment the veteran's hearing loss 
would have on his ability to hear traffic 
and other road or highway noise and the 
impact this would have upon his ability 
to safely operate a motor vehicle.

2.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (2003).  

3.  The RO/AMC should address whether 
referral for extra-schedular evaluation 
is supported by the evidence.  
Additionally, if any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





